Citation Nr: 1420297	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to March 1969, and from September 1970 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO awarded a 30 percent rating for service-connected bilateral hearing loss, effective June 8, 2011; denied a rating greater than 40 percent for service-connected lumbar spine disability; and denied entitlement to TDIU.  In April 2012, the Veteran filed a notice of disagreement (NOD) limited to the TDIU issue.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

For the reason expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

On his VA Form 9, the Veteran checked a box indicating his desire for a Board video-conference hearing.  By letter dated March 18, 2014, the Veteran was notified that the requested video-conference hearing was scheduled for May 9, 2014.  At that time, the Veteran was provided multiple options-one of which included declining the current video-conference hearing and awaiting a future, in-person hearing before a Member of the Board at the RO (Travel Board hearing).  On April 14, 2014, the Veteran returned the RO's letter, requesting a Travel Board hearing in lieu of a video-conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  As the AOJ schedules Travel Board hearings, a remand of this matter for scheduling of the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his April 2014 request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

